Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/2/2021 has been entered. Claims 1, 3-21 remain pending in this application. Applicants amendments have overcome each and every rejection set forth in the non-final office action mailed 8/13/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 12 after “in response to receiving”, ---the--- has been deleted and ---a--- has been added.
In claim 1, line 24 after “thereby increasing the lifetime of the”, ---one--- has been deleted and ---two--- has been added.
In claim 8, line 30 after “thereby increasing the lifetime of the”, ---one--- has been deleted and ---two--- has been added.
In claim 15, line 11 after “in response to receiving”, ---the--- has been deleted and ---a--- has been added.
In claim 15, line 26 after “thereby increasing the lifetime of the”, ---one--- has been deleted and ---two--- has been added.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 8, 15 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1, 8 and 15, Pamplin, the closes prior art of record, discloses an active compression device and a method of controlling the device wherein the controller implements a compression profile in which the force applied by the compression device on the person wearing the device is held at peak force for a predetermined amount of time and the controller turns on and off shape-memory wires during the compression profile implementation.   Pamplin does not disclose “during an on time of the push and hold compression profile in which the fore is held at the peak for approximately two seconds, provide, during said on time, a predetermined amount of power to a first shape memory wire for a first predetermined amount of time, turn off, during said on time, the first shape memory wire for a second predetermined amount of time when the first predetermined amount of time ends, provide, during said on time, the predetermined amount of power to a second shape memory wire for the first predetermined amount of time when the second predetermined amount of time ends, and turn off, during said on time, the second shape memory wire for the second predetermined amount of time when the first predetermined amount of time ends”, and it would not be 
Accordingly, claims 1, 8, and 15 patentably define over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799